09-4884-ag
         Zhu v. Holder
                                                                                        BIA
                                                                           Holmes-Simmons, IJ
                                                                                A096 395 095
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                RICHARD C. WESLEY,
11                     Circuit Judges.
12       _______________________________________
13
14       JIAN CHAO ZHU,
15                Petitioner,
16
17                       v.                                     09-4884-ag
18                                                              NAC
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               H. Raymond Fasano, Madeo & Fasano,
25                                     New York, New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Melissa Neiman-Kelting,
29                                     Senior Litigation Counsel; Allison
1                           Frayer, Trial Attorney, Office of
2                           Immigration Litigation, United
3                           States Department of Justice,
4                           Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED, that the petition for review

9    is DENIED.

10       Jian Chao Zhu, a native and citizen of the People’s

11   Republic of China, seeks review of a October 27, 2009, order

12   of the BIA affirming the January 4, 2008, decision of

13   Immigration Judge (“IJ”) Theresa Holmes-Simmons, which

14   denied his application for asylum, withholding of removal,

15   and relief under the Convention Against Torture (“CAT”).     In

16   re Jian Chao Zhu, No. A096 395 095 (B.I.A. Oct. 27, 2009),

17   aff’g No. A096 395 095 (Immig. Ct. N.Y. City Jan. 4, 2008).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       Under the circumstances of this case, we review the

21   decision of the IJ as supplemented by the BIA.   See Yan Chen

22   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

23   applicable standards of review are well-established.

24   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

25   F.3d 510, 513 (2d Cir. 2009).


                                     2
1        The agency reasonably found that Zhu failed to

2    establish that he was persecuted on account of his political

3    opinion.   In addition to showing past persecution or a well-

4    founded fear of future persecution, asylum eligibility

5    requires that the persecution be on account of the

6    applicant’s race, religion, nationality, political opinion,

7    or membership in a particular social group.     See 8 U.S.C.

8    § 1101(a)(42).    To establish persecution based on a

9    political opinion, the “applicant must . . . show, through

10   direct or circumstantial evidence, that the persecutor’s

11   motive to persecute arises from the applicant’s political

12   belief.”   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d

13   Cir. 2005).   We have found that “opposition to endemic

14   corruption or extortion, no less than opposition to other

15   government practices or policies, may have a political

16   dimension when it transcends mere self-protection and

17   represents a challenge to the legitimacy or authority of the

18   ruling regime.”    Id. at 547-48.   Zhu has made no such

19   showing.

20       The agency reasonably found that Zhu’s difficulties

21   with Don Cun Qi were no more than a personal dispute

22   resulting from Qi’s desire to date Zhu’s girlfriend.       T he



                                    3
1    record supports a finding that Qi was motivated by Zhu’s

2    personal circumstances, not his political opinion, as Zhu

3    testified that Qi told him to leave his girlfriend.    Thus,

4    the agency reasonably found that Zhu’s difficulties were no

5    more than a personal dispute because Qi wanted to date Zhu’s

6    girlfriend .   See 8 U.S.C. § 1101(a)(42); Yueqing Zhang, 426

7    F.3d at 545.        To the extent Zhu claims that he has a

8    well-founded fear of persecution based on his “complaint

9    letter” challenging the charges against him, he did not

10   provide a copy of the letter to the Court or testify about

11   the contents of the letter.    Moreover, he testified that he

12   received no response to his letter and nothing in the record

13   indicates that any government officials are looking for him.

14   Accordingly, the IJ reasonably found that Zhu’s letter did

15   not constitute opposition to government corruption because

16   he did not establish that his letter “transcend[ed] mere

17   self-protection.”    See id. at 547-48 (“[T]he important

18   questions for determining the nature of the applicant’s

19   opposition are whether the applicant’s actions were directed

20   toward a governing institution, or only against individuals

21   whose corruption was aberrational”)(internal quotations

22   omitted).



                                    4
1        To the extent Zhu argues that he fears persecution for

2    his failure to return to court after his release from

3    detention, it is well-established that petitioners are not

4    entitled to relief for prosecution they would face for

5    violating a generally applicable criminal law.    See Qun Yang

6    v. McElroy, 277 F.3d 158, 163 n.5 (2d Cir. 2002) (per

7    curiam); see also Saleh v. U.S. Dep't of Justice, 962 F.2d

8    234, 239 (2d Cir. 1992).    Moreover, Zhu has not presented

9    any evidence that officials are still searching for him.

10   See Jian Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir.

11   2005) (holding that a fear is not objectively reasonable if

12   it lacks “solid support” in the record and is merely

13   “speculative at best”).

14        Because the agency reasonably found that Zhu failed to

15   show a nexus to a protected ground, it properly denied his

16   application for asylum and withholding of removal.

17   See 8 U.S.C. §§   1101(a)(42), 1158(b)(1)(B)(ii); Yueqing

18   Zhang, 426 F.3d at 545; see also Paul v. Gonzales, 444 F.3d

19   148, 156 (2d Cir. 2006) .   Zhu does not challenge the

20   agency’s denial of CAT relief.

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, the pending motion

23   for a stay of removal in this petition is DISMISSED as moot.
                                    5
1   Any pending request for oral argument in this petition is

2   DENIED in accordance with Federal Rule of Appellate

3   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7
8




                                 6